DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of the Preliminary Amendment filed on June 5, 2020 is acknowledged. Claims 1-17 are pending in this application. Claims 3-11 and 13-15 have been amended. Claims 16-17 are new. All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on June 5, 2020 and August 11, 2020 is acknowledged. Signed copies are attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 15, the claim recites “treatment of depressions”. The specification does not explicitly define “depressions”, but rather states reduce the risk of suicide and/or for use as general anesthetic, preferably to initiate and carry out general anesthesia, or as a supplement in the case of local anesthesia and/or as an analgesic. Depression is known as a common and serious medical illness that negatively effects how you feel, the way you think and how you act.  It is unclear if the claim is being limited to depression or if the claim is intended to read on depression of numerous other conditions such as depression of the neurological system in general. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, 9, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard et al. (US 2015/0342947). 
Pollard discloses a method of treating depression disease in a patient comprising administering to a mucosal membrane of a patient an effective amount of a pharmaceutically acceptable composition comprising an effective amount of ketamine or dextromethorphan, , or both. The composition comprises ketamine and a vehicle (abstract). 

	The composition comprises one water erodible polymer selected from the group of cellulosic polymers (paragraph 0009). 
The active agent is preferably present in the range of 0.5 mg per kilogram of a patient’s body weight (paragraph 0008). 
Pollard defines an effective amount to be the amount of a substance, a drug, or a composition needed to treat a patient with depressive disease (paragraph 0016). 
Regarding claim 2, Pollard does not disclose the percentage of polymer used in the film, however, the formulation of thin oral films is very developed in the art, as such the skilled artisan would be able to adjust and optimize the percentages of active agent and polymer in order to obtain the desired consistency and therapeutic effect to be obtained. 
	 Regarding claim 3, as noted above, the cellulosic polymer is water erodible (paragraph 0009). 
Regarding claims 6-7 and 17, as noted above, Pollard discloses ketamine (abstract).
Regarding claim 9, Pollard discloses the ketamine is buffered with buffering agents such as phosphates, bicarbonates, acetates, and combinations thereof (paragraph 0041) which are pH regulators. 
Regarding claim 14, the claims is drawn to a product by process. Applicant’s attention is directed to MPEP 2113 which recites "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 15, as noted above, the films are used to treat depression diseases (abstract). 
While Pollard does not disclose the percentage of active agent in relation to the film composition as a whole, but he does disclose the active agent is present in present in the range of 0.5 mg per kilogram of body weight, therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to prepare a formulation meeting said requirements. The formulation of thin oral films is very developed in the art, as such the skilled artisan would be able to adjust and optimize the percentages of active agent and polymer in order to obtain the desired consistency and therapeutic effect to be obtained. 

Claims 1-4, 6-14,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 2014/0079740). 
Salama discloses methods and treatments for pain by oral transmucosal administration of S-ketamine, its salts or derivatives (abstract). 
	The formulations are prepared as transmucosal, transbuccal, sublingual, fast dissolving oral films (paragraph 0002).
	The orodispersible film formulation (ODF) preferably comprise hydroxypropyl methyl cellulose (HPMC) (paragraph 0076).  Example 10 utilizes HPMC. 
2 of the film. (paragraph 0079).  Effective daily dosages range from 45 mg to 1000 mg (paragraph 0233). The amount of active ingredient can be combined with a carrier material to produce a single dosage form and will vary depending on upon the host being treated to produce a therapeutic effect. Generally, the amount will range from 1-99% with some embodiments being 10-30% (paragraph 0253). 
	The ODF is defined as a strip of tin polymeric film, preferably disintegrating or dissolving instanteously when administered to the oral cavity (paragraph 0161). 
Regarding claim 2, the ODF is disclosed as containing 2-30% modified starch (HPMC) (paragraph 0085).
Regarding claims 3-4 and 12, as noted above, the orodispersible film preferably comprises hydroxypropyl methyl cellulose (paragraph 0076).
Regarding claims 6-8, 13, and 17, as noted above, the active agent in the film is S-Ketamine (abstract). 
Regarding claim 9,  transmucosal formations can include a humectant, coloring agents, preservatives, emulsifiers (paragraph 0251), for example. 
Regarding claim 14, the claims is drawn to a product by process. Applicant’s attention is directed to MPEP 2113 which recites "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to prepare a formulation meeting said requirements. The formulation of thin oral films is very developed in the art, as such the skilled artisan would be able to adjust and optimize the percentages of active agent and polymer in order to obtain the desired consistency and therapeutic effect to be obtained. 
	
Claims 1-14  and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 2014/0079740) in view of Westrin (WO 2016/071395). 
	The teachings of Salama are discussed above. 
	Salama does not disclose the film comprises a mixture of two hydroxypropyl methyl celluloses having different viscosities. 
	Westrin discloses film formulations comprising hydroxypropyl methyl cellulose (HPMC). The HPMC can be a mixture of two or more HPMC’s having different viscosities (page 7, lines 20-23; claim 5).
 	It would have been obvious to one of ordinary sill in the art prior to the effective e filing date of the invention to have used a  mixture of two qualities (viscosity) of HPMC in order to attain rapid disintegration of  the film in order to achieve a film that, although think, has an acceptable mechanical strength.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615